        Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 1 of 7




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 TREMESHIA REECE,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 4:20-cv-04137

 PREMIERE CREDIT OF NORTH
 AMERICA, LLC,                                          DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes TREMESHIA REECE (“Plaintiff”), by and through her undersigned

attorney, complaining as to the conduct of PREMIERE CREDIT OF NORTH AMERICA, LLC

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides within the

Southern District of Texas, Defendant conducts business within the Southern District of Texas,

                                                  1
           Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 2 of 7




and a substantial portion of the events or omissions giving rise to the claims occurred within the

Southern District of Texas.

                                                     PARTIES

      4. Plaintiff is a natural “person,” as defined by 47 U.S.C. §153(39), over 18 years of age.

      5. Defendant is a third-party debt collector whose stated mission is “to maximize our clients’

revenues through incorporating customer service-focused recovery solutions backed by industry-

leading technology.”1 Defendant is a limited liability company organized under the laws of the

state of Indiana with its principal place of business located at 2002 Wellesley Blvd, Indianapolis,

Indiana 46219.

      6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, third-party

contractors, and insurers at all times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      8.    The instant action stems from Defendant’s attempt to collect upon a debt (“subject debt”)

Plaintiff is alleged to owe Santander Consumer USA (“Santander”).

      9.    Upon information and belief, given the nature of Santander’s business as a provider of

automobile financing to consumers, the subject debt was incurred by consumers for such

consumers’ personal purposes.

      10. On or about November 13, 2020, Defendant sent or caused to be sent to Plaintiff a

collection letter attempting to collect upon the subject debt.




1
    https://www.premierecredit.com/about-us/default.aspx

                                                           2
       Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 3 of 7




    11. Defendant’s collection letter reflected that the “Total Principal Due” is $11,895.79, further

providing Plaintiff with a settlement offer of $2,974.00 that would expire on December 28, 2020.

    12. Plaintiff became confused and emotionally distressed by Defendant’s collection letter and

its demand for payment, as she did not owe the subject debt.

    13. Specifically, the last debt collector that attempted to collect on the subject debt provided

Plaintiff with documents regarding the subject debt, which evidenced that Plaintiff has no

obligation on the subject debt and that it was instead incurred by an individual with a name similar

to, but clearly distinct from, Plaintiff’s.

    14. Plaintiff was concerned and confused by Defendant’s collection letter, as she was falsely,

deceptively, and misleadingly led to believe that she owes the subject debt, when in fact she does

not.

    15. Defendant’s collection letter harassingly, falsely, deceptively, misleadingly, and unfairly

attempted to collect a debt from Plaintiff, despite Plaintiff’s complete lack of obligation in

connection with the debt serving as the basis of Defendant’s collection efforts.

    16. Frustrated, distressed, and bothered over Defendant’s conduct, Plaintiff spent time

 conferring with counsel regarding Defendant’s collection efforts, resulting in lost time and

 resources.

    17. Plaintiff has suffered concrete harm as a result of Defendant’s conduct, including but not

 limited to emotional distress stemming from being sought after in connection with a debt she does

 not owe, aggravation that she was subjected to collection efforts for a debt she did not owe, lost

 time addressing Defendant’s unlawful collection efforts, as a well as violations of her state and

 federally protected interests to be free from harassing, deceptive, and misleading debt collection

 communications.



                                                 3
      Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 4 of 7




           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   18. Plaintiff repeats and realleges paragraphs 1 through 17 as though fully set forth herein.

   19. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   20. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   21. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   22. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

        a. Violations of FDCPA § 1692d

   23. The FDCPA, pursuant to 15 U.S.C. § 1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

   24. Defendant violated § 1692d through the nature of its collection efforts directed towards

Plaintiff. Despite Plaintiff having no obligation on the subject debt, Defendant attempted to collect

the subject debt from Plaintiff. Subjecting an innocent consumer to collection efforts on a debt she

does not owe is inherently conduct which would have the natural consequence of harassing,

oppressing, and abusing any person, and Plaintiff was in fact harassed, oppressed, and abused via

Defendant’s efforts to collect a debt from her which she does not owe.

        b. Violations of FDCPA § 1692e




                                                 4
       Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 5 of 7




   25. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   26. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of any debt
           . . . .” 15 U.S.C. § 1692e(2)(A).

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   27. Defendant violated § 1692e, e(2), and e(10) when it attempted to collect upon a debt which

Plaintiff does not owe. It was a false representation as to the character of the subject debt to suggest

that Plaintiff owed the debt, even though she did not. Plaintiff was harmed by Defendant’s false

representations as she experienced emotional distress and aggravation dealing with a debt collector

attempting to collect a debt she does not owe.

         c. Violations of FDCPA § 1692f

   28. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f(1) further

prohibits “[a]ttempt[s] to collect any amount not authorized by the agreement creating the debt or

permitted by law.”

   29. Defendant violated § 1692f and f(1) when it unfairly and unconscionably attempted to

collect on a debt that Plaintiff does not owe. Defendant’s collection efforts were unlawful and

unsupported by any contractual provision, underscoring Defendant’s unfair and unconscionable

attempts to collect a debt from an innocent consumer.

   WHEREFORE, Plaintiff, TREMESHIA REECE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:


                                                     5
      Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 6 of 7




   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

                COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   30. Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth herein.

   31. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   32. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

   33. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.304

   34. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(8), prohibits a debt collector from

“misrepresenting the character, extent, or amount of a consumer debt . . .” The TDCA, under Tex.

Fin. Code Ann. § 392.304(19), further prohibits a debt collector from “using any other false

representation or deceptive means to collect a debt . . . .”

   35. Defendant violated the above referenced portions of the TDCA when it attempted to collect

upon a debt which Plaintiff does not owe. Through its collection letter, Defendant misrepresented

the character, extent, and amount of Plaintiff’s purported obligation on the subject debt. Such



                                                  6
      Case 4:20-cv-04137 Document 1 Filed on 12/04/20 in TXSD Page 7 of 7




conduct similarly constitutes the utilization of false representations and deceptive means made

during Defendant’s attempts to collect upon a debt.

   WHEREFORE, Plaintiff, TREMESHIA REECE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: December 4, 2020                               Respectfully submitted,

                                                      s/ Nathan C. Volheim
                                                      Nathan C. Volheim, Esq. #6302103
                                                      Counsel for Plaintiff
                                                      Admitted in the Western District of Texas
                                                      Sulaiman Law Group, Ltd.
                                                      2500 South Highland Ave., Suite 200
                                                      Lombard, Illinois 60148
                                                      (630) 568-3056 (phone)
                                                      (630) 575-8188 (fax)
                                                      nvolheim@sulaimanlaw.com




                                                7
